Title: The American Commissioners’ Passport for Joseph Waldo and Thomas Brattle, 13 May 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Waldo, Joseph,Brattle, Thomas


May 13, 1778
Nous Benjamin Franklin, arthur Lée et John adams deputés plenipotentiaires des treize états unis de L’amerique septentrionale pres sa majesté tres chretienne,
Prions tous ceux qui sont a prier de vouloir bien laisser passer surement et librement Messieurs Joseph Waldo et Thomas Brattle Ecuyers Americains et Sujets des dits Etats, allant en Angleterre par Calais sans leur donner ni permettre qu’il leur soit donne aucun empechement mais au contraire de accorder toutes sortes d’aides et assistances comme nous ferions en pareil cas, pour touts ceux qui nous seroient recommandés.
Enfoi de quoi nous leur avons délivré le present passe port valable pour Un mois signé de notre main contresigné par l’un de nos secretaires, et au bas duquel est l’empreinte de nos armes.
Donné a Passy en notre hotel Le 13 May, mille sept cent soixante dix huit
B FranklinArthur LeeJohn AdamsW.T. Franklinsecry. pro tempore
 
Notation: The Honble Commissioners Pasport [illegible] Paris
